Bay, J.
who presided, sentenced him to be burnt in the hand on the first day of the ensuing November sessions.The case being a new and singular one, he thought proper to consult
Waties, J.
who was then in Georgetown, on the occasion, and who readily concurred with him, that there was no other way left for the court to give the prisoner an opportunity of availing himself of the benefit of the recommendation of the jury, but by thus postponing the execution of the sentence till the following court. Mr. Justice-Waties also mentioned, that there had been a similar postponement, in a case of the same kind, on the southern cn> cuit, but he did not then recollect the prisoner’s name.
Prisoner was admitted to bail for his appearance on thfy first clay of the ensuing November sessions.